Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/06/2019 and 06/17/2020 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  The examiner is unclear the scope of “lid”. In light of the specification and figure 16B, the examiner has interpreted “lid” to mean an element physically on top, above, the disclosed chips. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first to forth chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 2 recites the limitation "the first to forth chips".  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation " the other of the adjacent chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 2, the limitation “a corner of the first chip faces a corner of the third chip” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “a corner” which “faces” an other corner. 

Regarding claim 3, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 3 recites the limitation "the first and second transferring circuits".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, the limitation “data transferred by the first and second transferring circuits is not used in the chips including the first and second transferring circuits.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the limitations. 

Regarding claim 4, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 5 recites the limitation "the transferring circuit".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the adjacent chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 5 recites the limitation "the other of the adjacent chips".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the limitation “an error” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the error previously disclosed or an additional error. 

Regarding claim 6, the limitation “outgoing data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the outgoing data previously disclosed or additional outgoing data. 

Claim 6 recites the limitation "the transferring circuits ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the other chips ".  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the chip".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 6, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 6 recites the limitation "the error detection/correction circuit".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 7 recites the limitation "the transferring circuit".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 7, the limitation “an error” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the error previously disclosed or an additional error. 

Claim 7 recites the limitation "the received data".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Regarding claim 8, the limitation “for inputting and outputting data each other.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of the language. Specifically, the operation performed on the data.

Claim 9 recites the limitation "the first to fourth chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, the limitation “data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the data previously disclosed or additional data. 

Claim 10 recites the limitation "the first to third chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 10, the limitation “and is exposed from the first to third chips” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “exposed”. 

Claim 11 recites the limitation "the first to fourth chips".  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the first to third chips".  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the limitation “facing via the unoccupied area” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “facing via”. 

Regarding claim 18, the limitation “an unoccupied area” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if applicant intended to refer to the unoccupied area previously disclosed or an additional unoccupied area. 

Regarding claim 19, the limitation “an unoccupied area” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 8 – 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo, U.S. Publication 2017/0154868 (herein Jo).

Regarding claim 1, Jo discloses: A semiconductor device, comprising: a first chip (figure 2, element 300-1); a second chip (figure 2, element 300-2); a third chip (figure 2, element 300-3); a fourth chip (figure 2, element 300-4); and a substrate, the first to fourth chips mounted on the substrate, (figure 2, element 100) wherein the first chip is placed adjacent to the second chip and the fourth chip (figure 2), the third chip is placed adjacent to the second chip and the fourth chip at a position different from that of the first chip (figure 2), the second chip has a first transferring circuit that transfers data from the first chip to the third chip (paragraph 0032, memory chip), and the fourth chip has a second transferring circuit that transfers data from the third chip to the first chip (paragraph 0032, memory chip).

Regarding claim 2, Jo discloses: wherein each of the first to fourth chips is shaped as a rectangle with four edges in a planar view, an edge of one of adjacent chips faces an edge of the other of the adjacent chips, and a corner of the first chip faces a corner of the third chip (figure 2).

Regarding claim 3, Jo discloses: data transferred by the first and second transferring circuits is not used in the chips including the first and second transferring circuits (paragraph 0032, memory chip; figure 23, element 7820).

Regarding claim 4, Jo discloses: the third chip has a third transferring circuit that transfers data from the second chip to the fourth chip, and the first chip has a fourth transferring circuit that transfers data from the fourth chip to the second chip (paragraph 0032, memory chip).

Regarding claim 8, Jo discloses: two adjacently placed chips have an input and output circuit for inputting and outputting data each other (paragraph 0032, memory chip).

Regarding claim 9, Jo discloses: A data transferring method for a semiconductor device, wherein the semiconductor device includes a first chip, a second chip, a third chip, a fourth chip and a substrate, the first to fourth chips mounted on the substrate (figure 2, element 300-1, 300-2, 300-3, 300-4), comprising: transferring data from the 

Regarding claim 10, Jo discloses: A semiconductor device, comprising: a first chip (figure 2, element 300-1); a second chip (figure 2, element 300-2); and a third chip (figure 2, element 300-3), wherein the first to third chips are mounted on a substrate, in a planar view (figure 2, element 100), the first chip is placed adjacent to the second chip (figure 2); the third chip is placed adjacent to the second chip to face the first chip via an unoccupied area of the substrate (figure 2), wherein the unoccupied area is surrounded with edges of the first to third chips and is exposed from the first to third chips (figure 2, element C, CS1, CS2); and a first signal line for coupling between the first chip and the third chip is wired in the unoccupied area (figure 2, C, R1).

Regarding claim 11, Jo discloses: a fourth chip placed adjacent to the first chip and the third chip, wherein the unoccupied area is surrounded with the first to fourth chips and is exposed from the first to fourth chips (figure 2, element 300-4).

Regarding claim 12, Jo discloses: the first to third chips are rectangular, and the first signal line is wired to extend in an orthogonal direction of edges of the first chip and the third chip facing via the unoccupied area (figure 2, element R1, R2).

Regarding claim 13, Jo discloses: a second signal line for coupling between the second chip and the fourth chip is wired in the unoccupied area (figure 2, element R1, R2)).

Regarding claim 14, Jo discloses: wherein the first chip, the second chip, the third chip, and the fourth chip are continuously covered with a lid (figure 4, element 380).

Regarding claim 16, Jo discloses: the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a resin (figure 4, element 380).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Choi et al., U.S. Publication 2018/0074895 (herein Choi). 

Regarding claim 5, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: the transferring circuit comprises: an error detection/correction circuit that detects or corrects an error in data received from one of the adjacent chips; a relaying circuit that relays outgoing data from the error detection/correction circuit; and an error detection/correction signal generation circuit that generates an error detection/correction signal for detecting or correcting an error in outgoing data from the relaying circuit, and the transferring circuit transfers the outgoing data from the relaying circuit and the error detection/correction signal to the other of the adjacent chips.
Choi teaches: an error detection/correction circuit that detects or corrects an error in data received from one of the adjacent chips (figure 4, element 32); a relaying circuit that relays outgoing data from the error detection/correction circuit (figure 4, element 35); and an error detection/correction signal generation circuit that generates an error detection/correction signal for detecting or correcting an error in outgoing data from the relaying circuit, and the transferring circuit transfers the outgoing data from the relaying circuit and the error detection/correction signal to the other of the adjacent chips (figure 6, element 3533)
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Jo: a first chip, a second chip, a third chip, a fourth chip, and a substrate, the first to fourth chips mounted on the substrate; with the teaching of Choi: error detection and correction (figure 4, 6) for the purpose of error correction during transmission of data (abstract). Multiple chips on a substrate is well-known in the art (figure 2). Parity information for transmitted data is a 

Regarding claim 6, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: each of the chips comprises an error detection/correction generation circuit that generates an error detection/correction signal for detecting or correcting an error in outgoing data to any of the transferring circuits of the other chips, and the chip outputs data together with the error detection/correction signal to any of the transferring circuits of the other chips, and the error detection/correction circuit of the transferring circuit receives the data and the error detection/correction signal from one of the chips and uses the error detection/correction signal to detect or correct an error in the data .
Choi teaches: each of the chips comprises an error detection/correction generation circuit that generates an error detection/correction signal for detecting or correcting an error in outgoing data to any of the transferring circuits of the other chips, and the chip outputs data together with the error detection/correction signal to any of the transferring circuits of the other chips, and the error detection/correction circuit of the transferring circuit receives the data and the error detection/correction signal from one of the chips and uses the error detection/correction signal to detect or correct an error in the data (figure 4, 6). And in view of the motivation previously stated above, for claim 5, the claim is rejected.

Regarding claim 7, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: the chip has an error detection/correction circuit that upon receiving 
Choi teaches: the chip has an error detection/correction circuit that upon receiving data and the error detection/correction signal from the transferring circuit, uses the error detection/correction signal to detect or correct an error in the received data (figure 4, 6). And in view of the motivation previously stated above, for claim 5, the claim is rejected.

Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo, in view of Khanna et al., U.S. Patent 7,382,620 (herein Khanna). 

Regarding claim 15, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: wherein the lid is formed of copper.
Khanna teaches: wherein the lid is formed of copper (column 1, lines 15 – 25).
One of ordinary skill in the art, at the time of the effective filling date of the invention, would find it obvious to combine the teaching of Jo: a first chip, a second chip, a third chip, a fourth chip, and a substrate, the first to fourth chips mounted on the substrate; with the teaching of Khanna: Optimizing Heat Transfer With Electronic Components for the purpose of managing the temperature of electronic devices (abstract). Multiple chips on a substrate is well-known in the art (figure 2). A copper heat sink is a well-known design choice in the art (abstract). One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claim 17, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, and the fourth chip are each sealed with a heat radiation grease. 
Khanna teaches: the first chip, the second chip, the third chip, and the fourth chip are each sealed with a heat radiation grease (claim 5). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Regarding claim 18, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and the grease is provided an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip.
Khanna teaches: the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and the grease is provided an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip (claim 5). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Regarding claim 19, Jo teaches the limitations of the parent claim. Jo does not explicitly teach: the first chip, the second chip, the third chip, the fourth chip, and an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and a heat conductive 
Khanna teaches: the first chip, the second chip, the third chip, the fourth chip, and an unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip are continuously sealed with a heat radiation grease, and a heat conductive material is provided on the unoccupied area surrounded with the first chip, the second chip, the third chip, and the fourth chip (claim 1, 5). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Regarding claim 20, Jo discloses: the first chip, the second chip, the third chip, and the fourth chip are covered with a heat spreader.
Khanna teaches: the first chip, the second chip, the third chip, and the fourth chip are covered with a heat spreader (claim 1). And in view of the motivation previously stated above, for claim 15, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

YUN; Jae Woong et al.	US 20180067801 A1
OH; SEONG HWAN et al.	US 20190295986 A1
Fricker; Jean-Philippe	US 20200051890 A1
KOYANAGI; Masaru	US 20200020670 A1

Jeong; Woo-Pyo		US 20090209061 A1
Oyama, Katsuhiko  et al.	US 20020180030 A1
KIM; YONG HOON		US 20190244946 A1
LEE; Yo-Sep			US 20200303030 A1
Kim; Hye-Jin et al.		US 8901749 B2
a first chip; 
a second chip; 
a third chip; 
a fourth chip; and 
a substrate, the first to fourth chips mounted on the substrate,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111